
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT

TO THE

1997 EQUITY PARTICIPATION PLAN

OF

GUITAR CENTER, INC.


    Pursuant to the authority reserved to the Board of Directors (the "Board")
of Guitar Center, Inc., a corporation organized under the laws of the State of
Delaware (the "Company"), under Section 10.2 of the 1997 Equity Participation
Plan of Guitar Center, Inc. (the "Plan"), the Board hereby amends the Plan as
follows.

    Section 3.4(d) of the Plan is hereby amended in its entirety to read as
follows:

    During the term of the Plan, (i) a person who is initially elected to the
Board after the consummation of the initial public offering of Common Stock and
who is an Independent Director at the time of such initial election
automatically shall be granted an Option to purchase 15,000 shares of Common
Stock (subject to adjustment as provided in Section 10.3) on the date of such
initial election, and (ii) a person who is re-elected to the Board after the
consummation of the initial public offering of Common Stock and who is an
Independent Director at the time of such re-election automatically shall be
granted an Option to purchase 7,000 shares of Common Stock (subject to
adjustment as provided in Section 10.3) on the date of each annual meeting of
stockholders at which the Independent Director is re-elected to the Board.
Notwithstanding the first sentence of this paragraph (d), no grant shall be made
to an Independent Director pursuant to clause (i) of such sentence if (x) an
Independent Director Affiliate of such Independent Director served on the Board
within the twelve-month period prior to the initial election of such Independent
Director and if such Independent Director Affiliate is not a member of the Board
at the time of initial election of such Independent Director, or (y) such
Independent Director is an employee of the Company who subsequently retires from
the Company and remains on the Board. Notwithstanding the first sentence of this
paragraph (d), no grant shall be made to an Independent Director pursuant to
clause (ii) of such sentence if such Independent Director was initially elected
to the Board within 120 days of such annual meeting of stockholders.

    I hereby certify that the foregoing First Amendment to the Plan was duly
adopted by the Board of Directors of Guitar Center, Inc., effective as of
July 26, 2001.

    /s/ BRUCE L. ROSS       

--------------------------------------------------------------------------------

Bruce L. Ross
Secretary


--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO THE 1997 EQUITY PARTICIPATION PLAN OF GUITAR CENTER, INC.
